UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 00-7761



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


EULEE SCOTT,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CR-95-912)


Submitted:     April 17, 2001                 Decided:   May 8, 2001


Before WILKINS, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eulee Scott, Appellant Pro Se.    E. Jean Howard, OFFICE OF THE
UNITED STATES ATTORNEY, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Eulee Scott appeals the district court’s order denying his

motion to correct his pre-sentence report (“PSR”).      We have re-

viewed the record and the district court’s order and find no

reversible error.    Federal Rule of Criminal Procedure 32 provides

a mechanism for defendants to object to contents of the PSR.     If

challenged, the district court creates written findings of its

resolution of the dispute and appends these findings to the PSR.

See Fed. R. Crim. P. 32(c).    Scott, however, did not object to the

PSR prior to sentencing.      In addition, Scott did not appeal his

conviction or sentence. Therefore, Scott has waived further objec-

tion to his PSR.    See United States v. Emanuel, 869 F.2d 795, 796

(4th Cir. 1989). Because Scott has waived further challenge to his

PSR, we affirm the decision of the district court.      We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           AFFIRMED




                                  2